Citation Nr: 0415464	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  98-15 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for left shoulder 
arthralgia, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Philadelphia, 
Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record satisfied that requirement, VA did not satisfy the 
standard erected by the VCAA.  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The veteran was never provided with a letter describing what 
evidence he should provide, what evidence VA would obtain, 
and how VA would assist in his claims.  Therefore, the 
veteran must be apprised of all of the applicable provisions 
of the VCAA including what evidence would substantiate his 
specific claim and the division of responsibility for 
obtaining specific substantiating evidence.  See, e.g., 38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran contends that his service-
connected left shoulder disability is more disabling than the 
current 20 percent rating reflects.  Although he underwent an 
examination for VA purposes in August 2001, the Board notes 
that the claims folder was not made available to the 
examiner.  Although he was afforded a VA medical examination 
in November 2001, this did not include examination of the 
left shoulder.  As a result, the current record is inadequate 
to render a fully informed decision on the issue without the 
benefit of medical expertise.  In addition, X-rays revealed 
evidence of minimal osteoarthritic changes of the left 
shoulder.  However, the examiner failed to provide specific 
discussion regarding whether or not the arthritis was a 
residual of the left shoulder arthralgia and did not 
distinguish the nonservice connected symptoms of any 
separately diagnosed left shoulder disorders from those of 
the service connected left shoulder arthralgia.  

The VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The 
examination should include a review of the veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent interval medical history since his 
examination in 2001.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA who have treated the 
veteran's left shoulder disorder since 
June 1998.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should then be afforded 
VA orthopedic examination to more 
accurately determine the current severity 
of the left  shoulder disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Range of 
motion of the left shoulder should be 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  The examiner should list all the 
manifestations of the service-connected 
left shoulder disorder separate from 
those of any other non-service-connected 
disorder.

The examiner should set forth the extent 
of any functional loss present in the 
veteran's left shoulder due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected left 
shoulder disability has upon veteran's 
daily activities.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected left shoulder 
disability should be described in 
adequate detail.  Any additional 
impairment on use, or in connection with 
any flare-up should be described in terms 
of the degree of additional range-of-
motion loss.  

Any opinion provided should include 
discussion of specific evidence of 
record.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




